Name: Commission Regulation (EEC) No 2376/79 of 26 October 1979 on the arrangements for imports into the Benelux countries of certain textile products originating in Romania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 10 . 79 Official Journal of the European Communities No L 272/23 COMMISSION REGULATION (EEC) No 2376/79 of 26 October 1979 on the arrangements for imports into the Benelux countries of certain textile products originating in Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ( 1 ), as amended by Regulation (EEC) No 11 76/79 (2), and in particular Articles 11 and 15 thereof, Whereas Article 11 of the said Regulation (EEC) No 3059/78 lays down the conditions on which quantita ­ tive limitations may be established ; whereas imports into the Benelux countries of women's, girls ' and infants' knitted or crocheted petticoats and slips of synthetic textile fibres, other than babies' garments, originating in Romania, have exceeded the levels specified in paragraph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article, Romania was notified on 14 August 1979 of a request for consultations ; whereas following these consultations it is desirable to make the products in question subject to quantitative limitation for the years 1979 to 1982 ; Whereas paragraph 1 3 of the said Article 1 1 provides for the quantitative limit to be observed by means of a double-checking system in accordance with Annex V to the Regulation in question ; Whereas the products in question exported from Romania between 1 January 1979 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1979 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Importation into the Benelux countries of the catego ­ ries of products originating in Romania specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex and to the provisions of Article 2 ( 1 ). Article 2 1 . Products as referred to in Article 1 shipped from Romania to the Benelux countries between 1 January 1979 and the date of entry into force of this Regula ­ tion which have not yet been released for free circula ­ tion shall be so released without delay subject to the presentation of a bill of lading or other transport docu ­ ment proving that shipment actually took place during that period. 2. Imports of products shipped from Romania to the Benelux countries after the date of entry into force of this Regulation shall be subject to the double ­ checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For purposes of paragraph 2, the quantities of products shipped from Romania on or after 1 January 1979 and released for free circulation shall be set off against the quantitative limit established for 1979 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 October 1979 . For the Commission Wilhelm HAFERKAMP Vice-President ( ») OJ No L 365, 27.12. 1978 , p . 1 . (2) OJ No L 149, 18 . 6 . 1979, p . 1 . No L 272/24 Official Journal of the European Communities 30 . 10 . 79 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1979) Description Member States Units Quantitative limits from 1 January to 31 December 1979 1980 1981 1982 69 60.04 60.04-54 Women's, girls' and infants' knitted or crocheted petticoats and slips of synthetic textile fibres, other than babies' garments BNL 1 000 pieces 266 (!) 279 293 308 (*) An exceptional supplementary quantity of 150 000 pieces has been established for 1979. Advance use is authorized up to a maximum of 150 000 pieces from the quota for 1980.